Opinion by
Judge Peters:
There is not an averment in the petition that appellee, Sarah A. Gillispy, was a married woman, or labored under any disability when she signed and acknowledged the deed.
The petition contains no description whatever of the lot or real property sought to be recovered. A large space is left blank in the copy furnished us, apparently to be filled by some one at some future period, and the name of the grantor in the deed, which is referred to for the purpose of giving a location to the property, is left blank. It is therefore a petition without one material allegation, and upon which no> valid judgment could have been rendered, if it had stood alone and unaided by the answer; but all the material aid needed is elaborately and fatally furnished by the answer, and with the omissions thus supplied the court below .had no alternative and could do nothing less than render judgment for the surrender of the possession of the land to appellees.
But the ulterior questions which relate to the lien of appellants for unpaid purchase money, and for money advanced on the subsequent contract for the purchase of the lot or for the previous sale thereof and rents and improvements, are undetermined by the circuit court, and these questions this court cannot anticipate nor prejudge. But for the reasons stated the. judgment for the recovery of the possession of the lot must be affirmed.
January 14, 1873.

G. W. Swope, for appellants.


Sweeney & Sweeney, for appellees.